CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation in this amendment no. 1 to the Registration Statement on Form S-1/A of our report dated September 17, 2015, relating to the financial statements of Vet Online Supply, Inc.,as ofDecember 31, 2014and for the period from May 31, 2014 (inception) throughDecember 31, 2014and to all references to our firm included in this Registration Statement. Certified Public Accountants Lakewood, Colorado October 27, 2015
